Citation Nr: 1456250	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-28 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1962 to January 1965. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In connection with this appeal, the Veteran testified at a hearing at the RO before a decision review officer (DRO) in June 2013 and later testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2014.  Transcripts of both hearings are of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the June 2013 hearing before the DRO, the Veteran reported that he saw a private physician Dr. B for treatment of his COPD.  He also reported that he submitted all of his treatment refords from Dr. B. to his VA physician in Spartanburg, South Carolina.

However, upon review of the entire claims file, including both the paper and virtual records, the record contains no evidence from a private physician named Dr. B.  As the Veteran is seeking service connection for COPD, the private treatment records related to any lung disorder may be relevant to the appeal and should be requested.

In light of the Veteran's alleged respiratory and sleep problems in service, the Board finds that the Veteran should be afforded a VA examination(s) to determine the nature and etiology of any currently present lung disorder and/or sleep apnea.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

While on Remand, the Veteran's complete treatment records should be obtained before a decision is rendered with regard to this issue.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of records, requests records from Dr. B. pertaining to the Veteran's treatment for COPD.  In addition, any VA or private treatment records not already associated with the claims file should be obtained.

2. Schedule the Veteran for an appropriate examination(s) by an examiner(s) with sufficient expertise to determine the nature and etiology of any lung disorder and/or sleep disorder that the Veteran may have.  The examiner(s) must review the claims file and note that review in the report.  Any additional studies should be performed.  Based upon the examination results and a review of the record, the examiner should:

a. Identify/diagnose any lung  and/or sleep disorder that has existed since the claim was initiated in 2010.  The absence of any respiratory disorder should be explained in detail.

b. For each diagnosed lung and/or sleep disorder, provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any lung and/or sleep disability had its onset in service or is otherwise etiologically related to active service.  The examiner should specifically address the Veteran's contention that he was exposed to chemicals which resulted in problems breathing which in turn resulted in his sleep apnea.  Consideration must also be given to the Veteran's competent reports of feeling fatigue and tiredness after sleep in the early 1970s and well the competent testimony of his wife pertaining chronic snoring with sleep disturbances.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




